Citation Nr: 1029390	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  09-28 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
eardrum rupture.

2.  Entitlement to service connection for left hip disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young



INTRODUCTION

The Veteran had active military duty from December 1962 to 
November 1964.  He also had active duty for training with the 
National Guard from February 1960 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, in pertinent part, 
service connection was denied for right eardrum rupture, left hip 
and low back disorders.  The Veteran perfected an appeal as to 
these issues.  In a February 2010 rating decision, the RO granted 
service connection for a low back disorder.  As this represents a 
full grant of the benefit sought with respect to the issue of 
service connection for a low back disorder, that issue is no 
longer before the Board for appellate consideration.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

By rating decision of January 2010, the RO continued a 70 percent 
evaluation for bilateral sensorineural hearing loss, 10 percent 
for tinnitus and 10 percent for duodenal ulcer with mild scarring 
and duodenitis and denied entitlement to individual 
unemployability.  There has been no notice of disagreement filed 
as to these matters and they are not currently before the Board 
for appellate consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left hip 
disorder is remanded to the RO via the Appeals Management Center 
in Washington, DC.  VA will notify you if further action is 
required on your part. 




FINDING OF FACT

The preponderance of the evidence is against a finding that the 
Veteran has residuals of a right eardrum rupture related to 
service.


CONCLUSION OF LAW

Residuals of a right eardrum rupture were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

In correspondence dated March 2006, May 2006, February 2007 and 
November 2009 the Veteran was provided with the information and 
evidence necessary to substantiate his claims.  Specifically, the 
RO notified the Veteran of the information and evidence that VA 
would seek to provide and the information and evidence that he 
was expected to provide.  The RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2009).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his claims, 
particularly, medical records, if he gave VA enough information 
about such records so that VA could request them from the person 
or agency that had them.  In the May 2006 correspondence the RO 
specifically notified the Veteran of the process by which initial 
disability ratings and effective dates are established.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the service personnel and treatment records as well as 
reports of medical examination and medical history.  Private 
treatment records and Social Security Administration records have 
also been secured.  The Veteran has been afforded a VA medical 
examination for evaluation of his ears.  

The Veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.  Given these facts, it appears that all available 
records have been obtained.  There is no further assistance that 
would be reasonably likely to assist the Veteran in 
substantiating his claims.  38 U.S.C.A. § 5103A(a)(2). 

II.  Service Connection Claim

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  There must be 
medical evidence of a current disability, medical or lay evidence 
of in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  A service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Active service includes any period of active duty for training 
(ADT) during which the individual was disabled from a disease or 
an injury incurred in the line of duty, or a period of inactive 
duty training during which the Veteran was disabled from an 
injury incurred in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a). Further, ADT includes full-time duty in the Armed 
Forces performed by the Reserves for training purposes.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training 
includes duty, other than full-time duty, prescribed for the 
Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the 
National Guard.  38 U.S.C.A. § 101(26), (27).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a). 
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Residuals of a Right Eardrum Rupture

The Veteran essentially contends that he currently has residuals 
from a right eardrum rupture that occurred while serving on 
active duty training with the National Guard.  He asserts that in 
1960 he and a fellow reservist were attempting to repair a tank 
howitzer when it accidently fired and he was knocked off the 
tank.  He was bleeding from the ears, nose and mouth, had two 
ruptured tympanic membranes and could not hear for a week.  It is 
important to note that the Veteran has been granted service 
connection for hearing loss and tinnitus.  In February 2006 he 
filed an application seeking service connection for right eardrum 
rupture.

Service treatment records for periods from February 1960 to 
August 1960, when the Veteran served in the National Guard, and 
during his period of active military duty are silent for any 
history, complaints, treatment or diagnosis related to an eardrum 
injury.  In fact, after the claimed eardrum injury, examination 
at the time of enlistment to active military service in December 
1962 showed no abnormalities of the ears and in his report of 
medical history the Veteran indicated that he had not had ear 
trouble.  Likewise, on his discharge examination in November 1964 
his ears were reported to be normal.

In a written statement, by a sergeant who served with the Veteran 
in the National Guard in 1960, the sergeant stated that he 
authorized the paperwork that was sent to "VA Hospital" for the 
Veteran's treatment after he was injured during training.  He 
further noted that the Veteran returned from the hospital wearing 
a hearing can on his right ear after his eardrum burst from a 
shell that exploded on the tank he was standing on during 
training.

In June 2006 the Veteran was examined at a VA Medical Center (MC) 
outpatient clinic and testing revealed normal bilateral tympanic 
membranes, and cerumen/oral cavity.  In July 2006 a VAMC 
outpatient audiological hearing evaluation revealed clear 
external auditory canals, and type A graphs, indicating normal 
pattern in both ears.  In August 2006 the Veteran was seen at a 
VAMC outpatient clinic with complaints of bilateral ear 
discomfort.  He stated that it felt like there was water in his 
ears.  Yellowish drainage came from the left ear.  He reported 
that he was told during his July 2006 audiological appointment 
that his ears were inflamed.  The Veteran was seen as a walk-in 
in August 2006 for conjunctivitis and indicated that a physician 
told him that his ears were red and inflamed and recommended he 
make an appointment to get it checked out.  The assessment was 
hard of hearing, erythema right eardrum, questionable perforated 
right tympanic membrane, and otalgia.  It was also noted that 
otitis could not be completely ruled-out.  

At a September 2006 VAMC otolaryngology consultation, the Veteran 
complained of hearing loss and explained that he believed it was 
associated with the 1960 incident in the reserves.  On physical 
examination the Veteran's external auditory canals were free from 
debris bilaterally.  There was a monomeric portion of the right 
tympanic membrane inferiorly.  The tympanic membrane was mobile 
with pneumatoscopy.  There were no retraction pockets in the 
tympanic membrane.  The assessment was sensory neural hearing 
loss with history of traumatic tympanic membrane rupture which 
has since healed.  It was further noted that the hearing loss 
pattern was consistent with noise trauma.  There was no tympanic 
membrane perforation, and no chronic otitis media.  The examiner 
noted that the Veteran may have bouts of otitis externa to 
explain his occasional ear pain and otorrhea complaint, 
especially in light of the fact that he wears fitted hearing 
aids.

In September 2006 the Veteran had a VA audiological examination.  
His chief complaint at that time was that he was hard of hearing 
in both ears and had been ever since a tank weapon exploded next 
to his ear while on duty in August 1960.  He described symptoms 
of hearing loss and tinnitus.  On physical examination external 
auditory meatus was clear to otoscopy.  Type A tympanograms 
bilaterally was noted; acoustic reflexes were present and there 
was no acoustic reflex decay.  Other than sensorineural hearing 
loss and tinnitus, there was no other ear disease diagnosed.

In July 2007 an ear disease evaluation was conducted by a VA 
examiner.  The examiner indicated that the Veteran's claims 
folder was extensively reviewed and noted that it did not show a 
current or persistent ruptured tympanic membrane.  The examiner 
further noted that the historical records show a possible, but 
not definite tympanic membrane rupture with acute infection in 
August 2006.  Further the examiner noted that medical record 
documentation does not appear to support a persistent opening in 
the tympanic membranes at any juncture.  The diagnosis was no 
medical record documentation to support a persistent tympanic 
membrane rupture at any time.  The examiner indicated that even 
if he had tympanic membrane rupture, there are no objective 
residuals.  VA audiology examination conducted in May 2008 was 
unremarkable for any findings of a right eardrum disorder.  It 
was noted that no medical follow-up was needed for any ear 
problem.

Tests taken at a VA audiology examination in May 2009 reveal 
bilateral ear canals were clear and tympanic membranes were 
visualized.  The right tympanic membrane appeared to have either 
a deep retraction pocket or a monomeric portion of the tympanic 
membrane.  The left tympanic membrane had tympanosclerosis.  
Tympanometry on the right was type A, left type was "AsubD," 
both indicating normal middle ear function.  It was noted that 
there was no need for follow-up for an ear problem.  On VA 
audiology examination in December 2009 the Veteran had normal 
middle ear pressure and compliance bilaterally.  His ear canals 
bilaterally were clear.  Type A tympanograms were identified 
bilaterally.  There was no diagnosis of an eardrum disorder.  It 
was noted that there was no need for medical follow-up for an ear 
problem. 

Based on the foregoing, the Board finds that service connection 
for residuals of a right eardrum rupture is not warranted as the 
competent medical evidence of record fails to show the Veteran 
has any chronic residuals of a right eardrum rupture due to 
injury or disease incurred during military service.  VA examiner 
in July 2007 noted that medical records show no evidence of a 
current or persistent ruptured membrane or a persistent opening 
in the tympanic membrane at any juncture and concluded that there 
are no objective residuals of a tympanic membrane rupture.  The 
Board finds this examination report adequate because the examiner 
conducted an extensive review of the Veteran's claims folder and 
considered the Veteran's prior medical history and examinations.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

The Board acknowledges the Veteran's statements and the statement 
from the sergeant who assisted the Veteran after the incident in 
1960, which the Veteran claims injured his right eardrum, and 
find such statements to be credible.  However, absent a showing 
of current disability related to the incident in service, there 
can be no basis for granting service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995) (recognizing that "[a] service connection 
claim must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability

While acknowledging the Veteran's belief that his claimed eardrum 
disorder is due to service, the Board notes that he is certainly 
competent to testify as to symptoms such as ear pain and 
discharge from the ear which are non-medical in nature; however, 
he is not competent to render a medical diagnosis or etiology.  
See Barr 21 Vet. App. 303 (lay testimony is competent to 
establish the presence of observable symptomatology that is not 
medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (certain disabilities are not conditions capable 
of lay diagnosis).  No medical evidence in the record finds 
evidence of a ruptured eardrum or a relationship between the 
Veteran's service and the claimed eardrum disorder.  Medical 
evidence overall have diagnosed the Veteran with ear disabilities 
of sensorineural hearing loss and tinnitus for which he is 
already service connected.  The July 2007 examiner who evaluated 
ear disease, other than hearing loss and tinnitus, found there 
were no residuals associated with a tympanic membrane rupture.  
There is no contrary medical evidence of record.  In the absence 
of proof of a present disability, there can be no valid claim.  
Brammer, 3 Vet. App. 223.

Consequently the Board finds that a preponderance of the evidence 
is against the claim; the benefit of the doubt rule is not 
applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 54-56 (1990).


ORDER

Service connection for residuals of a right eardrum rupture is 
denied.


REMAND

The Veteran contends that he has a left hip disorder, which he 
incurred during an incident while he was on active duty training 
in the National Guard.  Specifically, he asserts that in August 
1960 a tank misfired and the cannon recoil threw him off the tank 
about ten or fifteen feet and he landed on his left hip and 
buttock region.

Service treatment records for periods from February 1960 to 
August 1960, when the Veteran served in the National Guard, and 
during his period of active military duty are silent for any 
history, complaints, treatment or diagnosis related to a hip 
injury.  In fact, on examination at the time of enlistment for 
active military service in December 1962 there were no 
abnormalities of the musculoskeletal or lower extremities noted 
and in his report of medical history there was no indication that 
he had had injury to his left hip.  Likewise, on his discharge 
examination in November 1964 his musculoskeletal system and lower 
extremities were reported to be normal.

A lay statement by EMS, submitted in support of the Veteran's 
claim, notes that he was told by the Veteran that he [the 
Veteran] suffered a hip injury when he was knocked off an armored 
vehicle during military service and the hip pain has plagued him 
constantly over the years.  

The Veteran filed an application for service connection for 
residuals of a left hip injury in February 2006.  Private medical 
notes from MCB, the Veteran's chiropractor, dated in September 
2003 indicate the Veteran was experiencing pain in his left low 
back with some pain running down into his leg on the left side.  
At the September 16th , visit with the chiropractor,  the Veteran 
reported that the pain and problems began in September 2003 
probably from lifting 96-pound boxes of tile out of his truck.  
The Veteran had a return visit to the chiropractor the next day 
and reported significantly less pain.  The left hip or leg was 
not mentioned.  On September 19th the Veteran was seen by his 
chiropractor and he was not experiencing any pain down his leg.  
At a September 23rd chiropractic visit, the Veteran reported that 
he was still experiencing discomfort in his hip on the left side.  
It was noted that specific adjustments were used at the hip 
joint.  

In October 2006 the Veteran had a VA examination for the spine.  
During the examination he described sharp, shooting pain that 
usually originates in the left buttocks and goes down the left 
lateral thigh and behind the left leg, ankle and foot.  There was 
no diagnosis of a left hip disorder rendered.  The diagnosis was 
degenerative disk disease of the low back and no objective 
findings for radiculopathy.  In July 2007 the Veteran presented 
at VAMC's primary care outpatient clinic for a follow-up 
appointment.  He complained of chronic left hip pain and an 
assessment of the same was rendered.

In a private treatment report by Dr. PMS, dated in July 2007, it 
was noted that the Veteran had three epidural injections.  His 
left leg pain was gone and he had only minimal pain in the left 
hip that he noticed when he turns and lifts or bends.  On 
examination there was no pain with range of motion of the left 
hip.  There was no assessment provided regarding the left hip.  

A private treatment report dated in December 2007 reveals the 
Veteran was seen for follow-up of complaints of low back and left 
leg pain.  It was noted that he continues to have pain 
predominantly over the left buttock region radiating into the 
left leg to the calf and foot level.  The musculoskeletal 
examination focused primarily on the lumbar spine.  The 
assessment however, included lumbar radiculopathy.  In a May 2008 
report, Dr. PMS noted the Veteran's complaint of severe pain in 
his back radiating to his left hip.  No assessment was rendered 
pertinent to the left hip.  A private medical evaluation in June 
2008 shows the Veteran had complaints of left leg pain.  He 
reported that most of the pain was over the left low back into 
the buttock and hip area.  There was no assessment of a hip 
disorder rendered.

In a July 2009 medical statement the Veteran's chiropractor 
stated that the Veteran has been his patient for approximately 
twenty years and had always complained of pain in the low back, 
usually on the left side, accompanied by pain running down his 
left leg.  The chiropractor noted that the Veteran disclosed that 
in August 1960, while in the military, a tank misfired and the 
cannon recoil threw him off the tank about ten or fifteen feet 
and he landed on his left hip and buttock region, twisting his 
low back and left leg up under him.  The chiropractor opined that 
it is within reasonable medical and chiropractic probability that 
this incident was when his problems began and it would have most 
likely been the cause of the accelerated degenerative changes he 
is experiencing (including the disc degeneration and 
osteoarthritic problems in the lumbar spine and in the left hip 
area).

While most of the clinical evidence refers to left lower 
extremity pain (including left hip pain) in relation to radiating 
pain from degenerative disc disease, the July 2009 medical report 
suggests that the Veteran has degenerative joint disease of the 
left hip.  The Veteran has not received a VA examination to 
determine the nature and etiology of any current left hip 
disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any left hip disability.  All 
testing, including x-rays of the left hip 
should be done.  The claims folder and a 
copy of this Remand must be made available 
to the examiner.  For any left hip 
disability found, the examiner should 
indicate whether it at least as likely as 
not (a 50 percent or higher degree of 
probability) had its clinical onset in 
service or otherwise is related to active 
duty.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.  The examiner should 
reconcile any opinion with the service 
treatment records and private and VA records 
(summarized in this Remand), including the 
July 2009 chiropractor report.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection can be 
granted for left hip disability.  If any 
benefit is not granted in full, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


